Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 1 of 6 PageID #: 1690




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 HENMAN ENGINEERING AND                             )
 MACHINE, INC.,                                     )
 THOMAS HENMAN, SR,                                 )
 THOMAS HENMAN, JR,                                 )
                                                    )
                             Plaintiffs,            )
                                                    )
                        v.                          )    No. 1:17-cv-00701-SEB-TAB
                                                    )
 JUSTIN D NORMAN,                                   )
                                                    )
                             Defendants.            )
                                                    )
                                                    )
 JUSTIN D NORMAN,                                   )
                                                    )
                          Counter Claimants,        )
                                                    )
                                                    )
 v.                                                 )
                                                    )
                                                    )
 THOMAS HENMAN, JR,                                 )
                                                    )
 THOMAS HENMAN, SR,                                 )
 HENMAN ENGINEERING AND                             )
 MACHINE, INC.,
                                                    )
                       Counter Defendants.          )

            ORDER DENYING PLAINTIFFS' MOTION IN LIMINE [DKT. 113]

         The facts giving rise to this litigation involve a failed asset purchase agreement,

  which ultimately left all parties dissatisfied and generated competing breach of contract

  claims among them. Now before the court on the eve of the scheduled bench trial is

  Plaintiffs' Motion in Limine. For the reasons set forth herein, Plaintiffs' motion is denied.

                                                1
Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 2 of 6 PageID #: 1691




                                            Discussion

         A district court's discretion in ruling on evidentiary questions is broad, both at trial

  and before trial on motions in limine. Jenkins v. Chrysler Motors Corp. , 316 F.3d 663,

  664 (7th Cir. 2002).

         We review here only the facts relevant to Plaintiffs' pending motion in limine. On

  January 25, 2016, the parties to this litigation executed an Asset Purchase Agreement (the

  "Agreement") whereby the assets of Henman Engineering and Machine Inc. ("Henman

  Engineering") were to be transferred to four entities. Under the Agreement, the purchase

  price included a base price of $11,000,000 on the assumption that the 2015 fiscal year

  earnings of Henman Engineering, before interest, taxes, depreciation, and amortization

  (the "EBITDA"), would amount to $2,750,000. The Agreement provided, however, that

  the base purchase price could be increased or decreased depending on the Final EBITDA.

  If the Final EBITDA differed from the anticipated amount, the purchase price was to be

  adjusted accordingly.

         At the closing of the sale transaction, the four purchasing entities paid to Henman

  Engineering the sum of $11,000,000. However, as Plaintiffs allege, the Final EBITDA

  amount was thereafter calculated and determined to be $3,854,328, which sum was well

  in excess of $2,750,000. Based on these calculations, the $11,000,000 purchase price,

  according to Plaintiffs, was to be increased to the EBITDA adjusted purchase price and

  any amount in excess of $2,750,000.00 was to be quadrupled and added to the purchase

  price. Plaintiffs maintain that this additional amount remains unpaid and is owed to them.

  In an effort to recover these funds, Plaintiffs initiated this lawsuit against the four

                                                 2
Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 3 of 6 PageID #: 1692




  purchasing entities and Defendant Justin D. Norman, who allegedly provided a personal

  guaranty of payment. Plaintiffs and the entity defendants have entered into a settlement.

  of the claims between them. Accordingly, Mr. Norman is at this juncture the sole

  remaining defendant.

         On December 18, 2018, Mr. Norman and his former co-defendants filed a breach

  of contract counterclaim alleging that Plaintiffs had inflated the final EBITDA which

  drove up the final purchase price of the contract. As laid out in the counterclaim, this

  inflated figure allegedly resulted in an overpayment by the counterclaimants to Plaintiffs

  of approximately $2.8 million, which they seek to recover.

         Plaintiffs' motion in limine seeks an order by the Court to preclude any evidence

  challenging their calculation of the Final EBITDA. According to Plaintiffs, the

  Agreement required Mr. Norman and the purchasing entities to submit in writing any

  objections they may have to the Final EBITDA within 30 days. No objections were

  raised within the thirty days period following the submission by Plaintiffs of the final

  EBITDA figures. Thus, Plaintiffs contend that Mr. Norman (and the entities) waived any

  right they may otherwise have had to challenge the Final EBITDA. Accordingly, they

  should be precluded from presenting such arguments during the upcoming bench trial.

  Though no objection to Plaintiffs' motion in limine has been filed, Mr. Norman, who is

  proceeding pro se, and his former co-defendants have consistently asserted (including in

  Mr. Norman's response to Plaintiffs' recent motion for partial summary judgment) that the

  Agreement required Plaintiffs to prepare and submit a "certificate" containing the final

  EBITDA calculation. Because such a certificate allegedly was not prepared and

                                                3
Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 4 of 6 PageID #: 1693




  submitted by Plaintiffs, the 30-day objection window was never triggered. We note that

  both parties to this litigation cite the following provision of the Agreement as the basis

  for their claims:

         The Seller Accountant shall prepare the 2015 Financial Statements and the Final
         EBITDA in accordance with the same policies and procedures used to prepare the
         Reviewed Financial Statements and in accordance with the definitions and
         adjustments set forth in the Agreement (including the adjustments identified on
         Schedule 1.1(k) ). Promptly, but in no event later than the date that is the later of
         (i) April 30, 2016 and (ii) five (5) Business Days following Seller’s receipt of the
         2015 Financial Statements, Seller shall deliver to Purchaser the 2015 Financial
         Statements, together with a certificate setting forth the final EBITDA and any
         adjustments, based on the final EBITDA, to the Base Purchase Price. If Purchaser
         does not object to the 2015 Financial Statements, Final EBITDA or the EBITDA
         Adjusted Purchase Price within thirty (30) days after receipt, or accepts such
         items in writing during such thirty (30) day period, the 2015 Financial Statements
         and the Final EBITDA prepared by the Seller Accountant and the EBITDA
         Adjusted Purchase Price set forth in such certificate shall become final and
         binding upon the parties hereto on the thirty-first (31st) day following receipt
         thereof by Purchaser, and the Base Purchase Price will be adjusted as set forth in
         Seller’s certificate, and payment will be made in accordance with Section 4.4(d).

         [Dkt. 1-1] (emphasis added).

         Plaintiffs' motion in limine reflects their interpretation of the Agreement, namely,

  that they furnished the final EBITDA to Mr. Norman and the entities in a manner that

  was consistent with and conformed to the terms of the contract. However, as the

  Magistrate Judge previously ruled in his Order overruling Plaintiffs' objections to

  Defendants' motion to file an amended breach of contract counter-claim: "It is undisputed

  that the agreement did not define 'certificate,'" making it apparently an "ambiguous" term.

  [Dkt. 77, at 7]. Accordingly, "whether Defendants are prohibited from challenging the

  final EBITDA is an unresolved question of law requiring interpretation of the

  Agreement." [Id. at 9]. Plaintiffs' motion in limine repeats arguments previously rejected

                                                4
Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 5 of 6 PageID #: 1694




  by the Magistrate Judge. We are unable to resolve prior to trial whether Mr. Norman

  waived his contractual right to challenge the final EBITDA or whether, as a matter of

  contract interpretation, he was relieved of that obligation because the specified

  "certificate" was never issued and the time to object was never triggered. Similarly, we

  cannot say at this juncture whether Plaintiffs sufficiently fulfilled their contractual

  obligation to give notice such that the 30-day window went into effect and, when

  Defendants failed to avail themselves of that opportunity to object, their rights to do so

  expired. Infusing these claims are material issues of fact and law that can only be

  resolved at trial. 1

          For these reasons, Plaintiffs' motion in limine is denied.

          IT IS SO ORDERED.




         Date:           8/13/2020                     _______________________________
                                                        SARAH EVANS BARKER, JUDGE
                                                        United States District Court
                                                        Southern District of Indiana




  1
    During the final pre-trial conference, Plaintiffs were granted leave to file a partial motion for
  summary judgment, which they did. However, as noted in our August 11, 2020 Order, Mr.
  Norman's response in opposition to Plaintiffs' motion raised issues that had not been fully
  addressed by the summary judgment motion declaring them to involve material facts in
  controversy that would foreclose summary relief. Thus, we declined to consider the motion for
  summary judgment as such, choosing to treat it instead as a trial brief in support of Plaintiffs'
  claims.
                                                   5
Case 1:17-cv-00701-SEB-TAB Document 126 Filed 08/13/20 Page 6 of 6 PageID #: 1695




   Distribution:

   JUSTIN D NORMAN
   232 N. Lincoln Street
   Hinsdale, IL 60521

   David J. Doyle
   FREEBORN & PETERS LLP
   ddoyle@freeborn.com

   Matthew L. Kelsey
   DEFUR VORAN LLP
   mkelsey@defur.com

   Scott E. Shockley
   DEFUR VORAN LLP
   sshockley@defur.com




                                       6
